Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                   November 6, 2015


Clerk
Court of Criminal Appeals of Texas                          WW 1-0 2W5
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                         Abel Acosta. Clerk

        Re:   Michael Lynn Bradden
              v. Texas
              No. 15-6830
              (Your No. WR-44,402-07, WR-44,402-08)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on June
9, 2015 and placed on the docket November 6, 2015 as No. 15-6830.




                                        Sincerely,

                                        Scott SL Harris, Clerk



                                        Jacob C. Travers
                                        Case Analyst